DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Applicant has not filed an information disclosure statement for this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 21, 27-33, 35 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching (US 20120244534).
	With respect to claim 20, Ching discloses a method of providing a sample fluid comprising a target nucleic acid to a microfluidic device, such as those set forth in paragraph [0030].  Ching states that the target nucleic acid comprises a target polynucleotide sequence and that amplification is done under isothermal conditions.  For example, paragraph [0020] describes a variety of amplification methods, including NASBA, which is an isothermal process.  The references incorporated by reference also discuss LAMP and RCA isothermal amplification methods.  Ching teaches in at least 

	With respect to claim 21, Ching discloses the method as described above.  Ching further teaches in at least paragraph [0049] that amplification products are detected using an optical detection method.

	With respect to claims 27-29, Ching discloses the method as described above.  Ching further states in paragraph [0039] that the sample may be prepared from a human/animal blood, saliva, sputum, and the like.



	With respect to claims 32 and 33, Ching discloses the method as described above.  Ching further states that the target nucleic acid is double-stranded DNA, single-stranded DNA, or RNA, and additionally may be genomic, plasmid, viral or mitochondrial DNA/RNA or a cDNA.  See at least paragraphs [0017] and [0032].

	With respect to claim 35, Ching discloses the method as described above.  Ching discusses throughout the reference that the target nucleic acid may include two or three target polynucleotide sequences.  See, for example, paragraph [0011] (“the invention provides a method of detecting presence or absence of one or more target polynucleotides in a sample…” emphasis added).

	With respect to claims 37 and 38, Ching discloses the method as described above.  Ching discusses detection in real time (i.e. within 30 minutes) in at least paragraphs [0006], [0018], [0020], [0026] and [0032].

	With respect to claim 39, Ching discloses the method as described above.  Ching discusses lysing a sample prior to amplification to expose target polynucleotide sequences in at least paragraphs [0048] and [0071].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ching (US 20120244534) as applied to claim 20, and further in view of Piepenburg (US 20110053153).
	With respect to claims 22-25, Ching discloses the method as described above.  Ching further teaches in at least paragraphs [0026] and [0063] that amplification products are detected using at least one fluorophore and a quencher, wherein fluorescence may be optically observed when the fluorophore is separated from the quencher.  Ching, however, does not expressly state that the quencher is cleaved using a nuclease, such as formamidopyrimine-DNA glycosylase.

	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Ching amplification products are detected using a process in which the quencher is cleaved from the fluorophore using a nuclease, such as formamidopyrimine-DNA glycosylase.  Piepenburg teaches that this is an art-recognized method for observing fluorescence from a RPA reaction product, and that the nuclease may be used to control the process (“the activity of the nuclease frees the label, which can then be detected either immediately or via a subsequent process, via a measurable difference between the conjugated and free state”).  It is prima facie obvious to apply a known technique (here, using a nuclease to cleave a fluorophore from a quencher) to a known method ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claims 26 and 36, Ching and Piepenburg disclose the combination as described above.  Piepenburg teaches throughout the reference that RPA (which involves mixing a sample with RPA reagents) is a common amplification method.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ching (US 20120244534) as applied to claim 30, and further in view of van Elden “Simultaneous Detection of Influenza…”
Ching discloses the method as described above.  Although Ching states that the target nucleic acid may be from an animal pathogen and/or virus, Ching does not specifically state that the source is influenza A virus, influenza B virus or Respiratory Syncytial Virus.
Van Elden describes a nucleic acid amplification method in which the target nucleic acid is derived from influenza A virus, influenza B virus or Respiratory Syncytial Virus.  See at least page 196.
Before the effective filing date of the claimed invention, it would have been obvious to use the Ching method to amplify and detect target nucleic acids from influenza A virus, influenza B virus or Respiratory Syncytial Virus.  Van Elden teaches that these viruses are of serious concern and that they may be detected and evaluated using standard prior art techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799